DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 71-76, 79-94, 97, and 99-106 remain pending. Claims 71, 75, and 106 have been amended.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 71-74, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen et al (US 20200064140 A1) in view of Ricci (US 20160086391 A1), Kim et al (US 20170086081 A1), Tao et al (US 20190206254 A1), and Nishi et al (US 20190047574 A1) (Hereinafter referred to as Tarkiainen, Ricci, Kim, Tao, and Nishi respectively)

Regarding Claim 71, Tarkiainen discloses a shared mobility service provider (SMSP) transportation management system (See at least Tarkiainen Paragraphs 0018-0020) comprising: 
i) a system of traffic control centers (TCC) and traffic control units (TCU) (TCC/TCU) that process information and traffic operations instructions (See at least Tarkiainen Paragraphs 0063-0064, the traffic management system is interpreted as the TCC; See at least Tarkiainen Paragraph 0057, the traffic lights are interpreted as the TCUs) and provide time sensitive control instructions to vehicles (See at least Tarkiainen Paragraph 0057, when a platoon of vehicles requests a route and driving instructions, the traffic management system can respond with route restrictions or limitations based on traffic, events, roadwork, and weather data which is interpreted as time sensitive control instructions); 
ii) a network of road side units (RSUs) that receive data from connected vehicles, detect traffic conditions, and send control instructions…(See at least Tarkiainen Paragraph 0044, the RSUs can monitor traffic and conditions and communicate with platoons; See at least Tarkiainen Paragraph 0049, the RSUs can receive data from connected vehicles and send priority signal timing to traffic lights); and 
iii) a fleet operations and management system (FOMS) center that provides vehicle operations and control and information services for a SMSP by sending detailed customized information and time-sensitive control instructions for driving tasks to connected and automated vehicles (CAV) through RSUs (See at least Tarkiainen Paragraph 0057, the route and platoon planning service (RPPS) is interpreted as the FOMS, sending a route to a platoon is interpreted as sending detailed customized information, routes for a route time window is interpreted as time-sensitive control instructions; See at least Tarkiainen Paragraph 0049, RSUs can be used to communicate with platoons; See at least Tarkiainen Paragraphs 0039-0040, the system is used to maximize fully automated or autonomous driving; The automated vehicles using this system are interpreted as connected and automated vehicles),  
wherein said TCC and TCU are automatic or semi-automated computational modules (See at least Tarkiainen Paragraphs 0062-0063, the traffic management system forwarding messages and responding to queries is interpreted as being an automatic computational module; See at least Tarkiainen Paragraph 0051, traffic lights without RSUs are interpreted as automatic while traffic lights with RSUs are interpreted as semi-automatic because they can be delayed) that provide data gathering, information processing (See at least Tarkiainen Paragraph 0064, the traffic management system can report traffic conditions based on a request which is interpreted as the traffic management system is capable of gathering data on traffic conditions and processing information; See at least Tarkiainen Paragraph 0057, the traffic lights with RSUs can gather data and process a request to for a longer green light which is interpreted as processing information), network optimization, and traffic control (See at least Tarkiainen Paragraph 0063, the traffic management system responding with route restrictions is interpreted as traffic control and network optimization; See at least Tarkiainen Paragraph 0049, the traffic lights avoiding splitting platoons is interpreted as traffic control and network optimization);… and 
wherein said RSUs comprise a communications module, a sensing module, and a data processing module (See at least Tarkiainen Paragraph 0044, the RSU can monitor traffic and conditions which is interpreted as sensing, the RSU can communicate; See at least Tarkiainen Paragraph 0049, the RSU can process priority requests)…
	Even though Tarkiainen discloses TCCs and TCUs, Tarkiainen fails to explicitly teach the TCC and TCU…generate and provide vehicle specific control instructions including vehicle lateral positions, vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering;
	However, Ricci teaches this limitation (See at least Ricci Paragraph 0311, the traffic controller instructs the automobile controller to accelerate, change speeds, and change lanes or perform another driving maneuver which is interpreted as vehicle steering; the traffic controller instructing the automobile to change lanes is interpreted as instructions for lateral position). 
	It would have been obvious to one of ordinary skill to modify the teachings disclosed in Tarkiainen with Ricci to have the TCC/TCU provide vehicle specific control instructions including vehicle lateral position, vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering. This would allow the traffic controller to change the driving characteristics of the vehicle (See at least Ricci Paragraph 0311). By having the traffic controller provide instructions to vehicles, the traffic controller can manage traffic in a given area (See at least Ricci Paragraph 0308), which can help reduce traffic for that given area. 
Even though Tarkiainen discloses RSUs, modified Tarkiainen fails to explicitly teach the RSUs provide …control instructions to vehicles, and that RSUs…generate and provide vehicle specific control instructions including …vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering.
However, Kim teaches this limitation (See at least Kim Paragraph 0136, the RSU transmits control messages instructing deceleration, stop of acceleration, decelerate speed, and enhances efficiency by transmitting a control signal informing the vehicle that it can make a turn, which is interpreted instructions for vehicle steering). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Tarkiainen with Kim to have the RSU provide vehicle specific control instructions including vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering. RSUs support self-driving and are installed in traffic lights or adjacent to the road (See at least Kim Paragraph 0133) and collect data from the vehicle (See at least Kim Paragraphs 0135-0136). By having the RSU provide control instructions, the system can help support autonomous vehicles by using the data collected from the vehicles and traffic lights, to help control the autonomous vehicles, which would make autonomous vehicles more efficient. 
Even though Tarkiainen discloses TCCs and TCUs, modified Tarkiainen fails to explicitly teach the TCC and TCU provide vehicle control instructions including…vehicle longitudinal positions. 
However, Tao teaches this limitation (See at least Tao Paragraph 0317, the traffic control unit provides instructions including the safe distance for the following vehicle, which is interpreted as a vehicle longitudinal position). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Tarkiainen with Tao to have the TCC and TCU provide vehicle longitudinal positions. This would allow the following vehicle to be instructed to follow a leading vehicle at a safe distance (See at least Tao Paragraph 0317), which would increase the safety of the system. 
Even though Tarkiainen discloses RSUs, modified Tarkiainen fails to explicitly teach the RSUs provide instructions including…vehicle longitudinal and lateral positions. 
However, Nishi teaches this limitation (See at least Nishi Paragraphs 0040-0041, the RSU provides instructions including the inter-vehicle distance, which is interpreted as the longitudinal position, and changing the position of the vehicle within the lane, which is interpreted as the lateral position). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Tarkiainen with Nishi to have the RSUs provide vehicle longitudinal and lateral position instructions. This would allow the vehicle to adjust its position relative to other vehicles, move within the lane to increase traction, and drive to avoid uneven surfaces on the road (See at least Nishi Paragraphs 0040-0041), which would increase the overall safety of the system. 

Regarding Claim 72, Tarkiainen discloses the SMSP transportation management system of claim 71, wherein said driving tasks comprise one or more of car following and lane changing (See at least Tarkiainen Paragraphs 0002-0003, 0018-0020, and 0050 the organizing of the platoons formation and providing driving instructions to the platoon such as the inter-vehicle distances are interpreted as car following driving tasks; See at least Tarkiainen Paragraphs 0043, 0045, and 0047, the platoon is controlled for optimal formation which includes deciding where to use one or two lanes, which is interpreted as lane changing driving tasks). 

Regarding Claim 73, Tarkiainen discloses the SMSP transportation management system of claim 71, wherein said TCC/TCU comprises a TCU that is a point or segment traffic control unit (TCU), wherein said point or segment TCU is combined or integrated with an RSU of said network of RSU and the functions of the TCU and the RSU are provided by shared sensing, communications, and computing modules (See at least Tarkiainen Paragraphs 0057 and 0051 and Figure 4, the traffic light is interpreted as a point or segment TCU, the traffic lights with RSU support or containing an RSU are interpreted as combined or integrated with an RSU, an RSU can sense traffic conditions, communicate with RPPS, and compute if the green light needs to be longer).

Regarding Claim 74, Tarkiainen discloses the SMSP transportation management system of claim 71, wherein said RSUs coordinate and control automated vehicles, automated vehicles managed by said SMSP, and/or non-automated vehicles (See at least Tarkiainen Paragraphs 0067-0068 and Table 3, the system can coordinate vehicles at different levels of automation; See at least Tarkiainen Paragraph 0051, the RSUs supporting platoon formation/configurations by delaying traffic lights is interpreted as coordinating vehicles; See at least Tarkiainen Paragraphs 0066-0068, and 0047, reorganizing platoons with automated vehicles is interpreted as controlling automated vehicles).

Regarding Claim 86, Tarkiainen discloses the SMSP transportation management system of claim 71 comprising a fleet route guidance component (See at least Tarkiainen Paragraph 0057, the RPPS can provide route guidance to platoons)…
Tarkiainen fails to explicitly disclose that the fleet route guidance component… is used to help control individual CAVs according to the instructions from said SMSP transportation management system.
However, Ricci teaches controlling individual CAVs according to instructions from the system (See at least Ricci Paragraph 0311, the traffic controller communicates with the automobile controller to control individual vehicles). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Tarkiainen with Ricci to control individual CAVs based on the instructions. This would allow the traffic system to change the driving characteristics of each individual vehicle (See at least Ricci Paragraph 0311). By having the system provide instructions to individual vehicles, the system  can manage traffic in a given area (See at least Ricci Paragraph 0308), which can help reduce traffic for that given area.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Ricci Kim, Tao, and Nishi, and in further view of Nix et al (US 20190094859 A1) (Hereinafter referred to as Nix).

Regarding Claim 75, Tarkiainen discloses … sending detailed customized information and time-sensitive control instructions including vehicle longitudinal and lateral positions (See at least Tarkiainen Paragraphs 0050, the inter-vehicle distances for the platoon are interpreted as vehicle longitudinal positions; See at least Tarkiainen Paragraphs 0040 and 0047, the platoon reorganizing by changing lanes is interpreted as instructions for lateral positions), vehicle longitudinal speed,… and vehicle steering for driving tasks to the SMSP vehicle to achieve automated driving according to the route plan (See at least Tarkiainen Paragraph 0057, sending a route to a platoon is interpreted as sending detailed customized information, routes for a route time window is interpreted as time-sensitive control instructions; See at least Tarkiainen Paragraph 0063, the RPPS provides instructions such as the recommended speed; See at least Tarkiainen Paragraph 0047, reorganizing a platoons into different lanes is interpreted as vehicle steering; See at least Tarkiainen Paragraphs 0066-0068 and Table 3, the platoon has automated vehicles, which means they are controlled to achieve automated driving).
Tarkiainen fails to disclose the control instructions includes vehicle longitudinal acceleration. 
However, Ricci teaches sending vehicle longitudinal acceleration to vehicles (See at least Ricci Paragraph 0311, the traffic controller communicates with the automobile controller to control the acceleration). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Tarkiainen with Ricci to have the control instructions include vehicle longitudinal acceleration. This would allow the system to change the driving characteristics of the vehicle (See at least Ricci Paragraph 0311). By sending the acceleration to vehicles, the system can manage traffic in a given area (See at least Ricci Paragraph 0308), which can help reduce traffic for that given area. 
Modified Tarkiainen fails to disclose wherein said SMSP FOMS center provides vehicle operations and control and information services for a SMSP by: 
receiving a service request from an SMSP user comprising scheduling, pickup location, and drop off location; 
identifying an SMSP fleet vehicle for the SMSP user; 
identifying a route plan for the SMSP vehicle to pick up and drop off the SMSP user;…
However, Nix teaches wherein said SMSP FOMS center provides vehicle operations and control and information services for a SMSP by: 
receiving a service request from an SMSP user comprising scheduling, pickup location, and drop off location (See at least Nix Paragraph 0071, a user schedules a service request; See at least Nix Paragraph 0072, the system can identify the user’s current location for pickup; See at least Nix Paragraph 0023, origination and destination are interpreted as pickup and drop off location); 
identifying an SMSP fleet vehicle for the SMSP user (See at least Nix Paragraph 0079); 
identifying a route plan for the SMSP vehicle to pick up and drop off the SMSP user (See at least Nix Paragraphs 0022-0023, a route that coincides with a rider’s origination and destination is provided);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Nix to have a vehicle identify a user’s request to be picked up at one location and dropped off at another location. This would allow the system to use its fleet of vehicles for transportation services (e.g. rideshare service), courier services, and delivery services (See at least Nix Paragraphs 0019-0020), which would increase the overall operability of the system 

Claim 76, 83, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Ricci, Kim, Tao, and Nishi, and in further view of Magalhaes de Matos (US 11003184 B2) (Hereinafter referred to as Magalhaes de Matos).

Regarding Claim 76, Tarkiainen fails to disclose wherein said RSUs provide control…to vehicles, in order to achieve automated driving.
However, Kim teaches the RSU providing control to vehicles by transmitting control messages to an OBU (See at least Kim Paragraph 0136, the RSU transmits control messages to the OBU, which is interpreted as control information).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Tarkiainen with Kim to have the RSU provide control to vehicles. RSUs support self-driving and are installed in traffic lights or adjacent to the road (See at least Kim Paragraph 0133) and collect data from the vehicle (See at least Kim Paragraphs 0135-0136). By having the RSU provide control instructions, the system can help support autonomous vehicles by using the data collected from the vehicles and traffic lights, to help control the autonomous vehicles, which would make autonomous vehicles more efficient.   
Modified Tarkiainen fails to explicitly disclose that RSUs provide…control and information services to vehicles fully owned by said SMSP, vehicles partially owned or part-timely owned by said SMSP, and/or vehicles owned by another party. 
However, Magalhaes de Matos teaches OBUs on vehicles with different ownerships (See at least Magalhaes de Matos Column 6 lines 27-45, the mobile ap is also referred to an OBU, and the mobile AP is on public fleets, private fleets, waste management trucks, etc. each of which would have different owners), and that RSUs provide…information services to vehicles fully owned by said SMSP, vehicles partially owned or part-timely owned by said SMSP, and/or vehicles owned by another party, in order to achieve automated driving (See at least Magalhaes de Matos Column 9 lines 4-48, fixed aps are interpreted as RSUs which communicate and provide information services to a waste management truck, which would be owned by a third party, via the mobile AP; See at least Magalhaes de Matos Column 6 lines 27-45, public fleets and private fleets would have different owners but the system would still function the same regardless of ownership status).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Magalhaes de Matos to have the system provide control and information services to vehicles that are owned by the SMSP, partially owned by the SMSP, or owned by another party. Supporting the network of autonomous vehicles is done to optimize the operation and planning of a smart-city infrastructure (See at least Magalhaes de Matos Column 3 lines 29-44). The ownership of the autonomous vehicle would not change how the system would provide control and information services to autonomous vehicles since supporting the network of autonomous vehicles, regardless of the owners, is done to optimize the operation of the smart- city, not the operation of select vehicles. 

Regarding Claim 83, modified Tarkiainen fails to disclose a dynamic pricing component that determines pricing for shared mobility CAV based on length of travel and travel time to facilitate automated driving. 
However, Magalhaes de Matos teaches this limitation (See at least Magalhaes de Matos Column 30 lines 47-64, delivery time is interpreted as travel time; Column 31 lines 41-53, trip fees are based on expected distance and time to arrive which is interpreted as length of travel and travel time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Magalhaes de Matos to have the dynamic pricing be based on length of travel and travel time. One would be motivated to use length of travel and travel time for the dynamic pricing since the further the vehicle has to travel and the longer it takes for an item to be delivered, the more costly it would be for the system to operate an autonomous vehicle. By properly pricing the CAV, the system would ensure the system is not losing money due to excess costs. 

Regarding Claim 87, Tarkiainen fails to disclose a remote vehicle diagnostic component to facilitate automated driving. 
However, Magalhaes de Matos teaches this limitation (See at least Magalhaes de Matos Column 20 lines 39-47, manufacturers can perform remote diagnosis using the wireless connectivity; See at least Magalhaes de Matos Column 9 lines 30-40, the autonomous vehicles can be remotely monitored). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Magalhaes de Matos to have a remote vehicle diagnostic component. This would allow the system to detect any vehicles that are malfunctioning or abnormal, thus avoiding accidents in order to increase efficiency, security, and safety (See at least Magalhaes de Matos Column 9 lines 30-43). 

Claim 79, 91, 94 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Ricci, Kim, Tao, and Nishi, and in further view of Milstein et al (US 20200401145 A1) (Hereinafter referred to as Milstein).

Regarding Claim 79, Tarkiainen discloses a road network management component, wherein the road network management component comprises a point TCU, RSUs, and vehicles (See at least Tarkiainen Paragraph 0057, the system planning on routes is interpreted as managing road networks, the system is comprised of traffic lights, RSUs, and vehicles) and is configured to:
…c) control vehicles at a work zone, an accident-prone area, and/or a complex interchange to achieve automated driving (See at least Tarkiainen Paragraphs 0052-0053 and Figure 5, the route planning takes can take the vehicle down the route with the construction zone which is interpreted as a work zone; See at least Tarkiainen Paragraphs 0039-0040, the system is used to maximize fully automated or autonomous driving; the system providing fully automated vehicles routes that drive through construction zones is interpreted as the system controlling the vehicles at a work zone) (Examiner has interpreted the “and/or” to be an “or”). 
Modified Tarkiainen fails to disclose the road network management component is configured to a) provide full operations and control for vehicles on major roads by sending detailed and time-sensitive control instructions to vehicles to achieve automated driving; 
b) provide information to vehicles on minor roads, wherein said vehicles on minor roads are operated and controlled by the on-board systems or the drivers and the SMSP system to facilitate automated driving;
However, Milstein teaches a) provide full operations and control for vehicles on major roads by sending detailed and time-sensitive control instructions to vehicles to achieve automated driving (See at least Milstein Paragraph 0121, the primary path where vehicles operate in autonomous mode is interpreted as providing full operations and control on major roads; See at least Milstein Paragraph 0058, the system provides the autonomous vehicle with instructions for autonomous driving/routing; See at least Milstein Paragraph 0076, the information relating to the environment is interpreted as time-sensitive control instructions since the information changes with time); 
b) provide information to vehicles on minor roads, wherein said vehicles on minor roads are operated and controlled by the on-board systems or the drivers and the SMSP system to facilitate automated driving (See at least Milstein Paragraph 0101, the secondary path which is not for autonomous driving is interpreted as a minor road, the map generation system provides the vehicle with the information that the vehicle should not operate in autonomous mode on the secondary path);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Milstein to provide full operations and control for vehicles on major roads and provide information to vehicles on minor roads. Tarkiainen discloses controlling fleets of autonomous vehicles (See at least Tarkiainen Paragraph 0039). Certain roads have the capabilities to support autonomous vehicles while other roads do not. If a road is capable of supporting an autonomous vehicle, the vehicle can operate in autonomous mode. If the road does not support an autonomous vehicle, the vehicle should not operate in fully autonomous mode (See at least Milstein Paragraphs 0101-0102). In order to control an autonomous vehicle, the system needs to ensure the road the vehicle is operating on can support autonomous driving. If the road cannot support autonomous driving, vehicles should not operate in autonomous mode to prevent any undesirable outcomes. This would increase the efficiency and safety of the system by only permitting autonomous driving on roads that are equipped to handle autonomous vehicles. 

Regarding Claim 91, modified Tarkiainen fails to disclose a plurality of road types. 
However, Milstein teaches this limitation (See at least Milstein Paragraph 0101, the plurality of road type including primary paths and secondary paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Milstein include a plurality of road types. Tarkiainen discloses controlling fleets of autonomous vehicles (See at least Tarkiainen Paragraph 0039). Having different road types would allow a vehicle to determine which roads it can or cannot operate on using the full-autonomous mode (See at least Milstein Paragraphs 0101-0102). Certain roads have the capabilities to support autonomous vehicles while other roads do not. If a road is capable of supporting an autonomous vehicle, the vehicle can operate in autonomous mode. If the road does not support an autonomous vehicle, the vehicle should not operate in fully autonomous mode (See at least Milstein Paragraphs 0101-0102). In order to control an autonomous vehicle, the system needs to ensure the road the vehicle is operating on can support autonomous driving. If the road cannot support autonomous driving, vehicles should not operate in autonomous mode to prevent any undesirable outcomes. This would increase the efficiency and safety of the system by only permitting autonomous driving on roads that are equipped to handle autonomous vehicles. 

Regarding Claim 94, modified Tarkiainen fails to disclose said plurality of road types comprises major roads and minor roads. 
However, Milstein teaches this limitation (See at least Milstein Paragraph 0101, the primary paths for autonomous driving are interpreted as major roads and the secondary paths not for autonomous driving are interpreted as minor roads).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Milstein to have the plurality of road types comprise of major and minor roads. Tarkiainen discloses controlling fleets of autonomous vehicles (See at least Tarkiainen Paragraph 0039). Having different road types would allow a vehicle to determine which roads it can or cannot operate on using the full-autonomous mode (See at least Milstein Paragraphs 0101-0102). Certain roads have the capabilities to support autonomous vehicles while other roads do not. If a road is capable of supporting an autonomous vehicle, the vehicle can operate in autonomous mode. If the road does not support an autonomous vehicle, the vehicle should not operate in fully autonomous mode (See at least Milstein Paragraphs 0101-0102). In order to control an autonomous vehicle, the system needs to ensure the road the vehicle is operating on can support autonomous driving. If the road cannot support autonomous driving, vehicles should not operate in autonomous mode to prevent any undesirable outcomes. This would increase the efficiency and safety of the system by only permitting autonomous driving on roads that are equipped to handle autonomous vehicles.

Regarding Claim 97, modified Tarkiainen fails to disclose wherein a road having high RSU coverage, high resolution map coverage, high demand, and/or high traffic volume is a major road. 
However, Milstein teaches this limitation (See at least Milstein Paragraph 0101, the primary paths for autonomous driving are interpreted as major roads; See at least Milstein Paragraph 0056-0058, the AV maps are interpreted as high resolution maps since they contain data associated with a road, data associated with features on the road, data associated with a lane of the road, and data associated with traffic control of a road; Since the AV map provides the autonomous vehicles with paths for routing, the paths would be considered major roads because they can support autonomous driving, therefore the roads with which the AV maps contain enough information for routing autonomous vehicles are major roads with high resolution maps) (Examiner has interpreted the “and/or” to be an “or”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Milstein to use high resolution maps for defining a major road. Since major roads are roads for autonomous driving, the major roads must be able to support autonomous driving. Maps are used for routing autonomous vehicles (See at least Milstein Paragraph 0058). Maps with high resolution can determine features in a roadway which allow for more efficient operation and routing by the autonomous vehicle and reduce or eliminate inconsistencies associated with lane boundaries (See at least Milstein Paragraph 0056).   


Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Ricci, Kim, Tao, and Nishi, and in further view of Cardote (US 20170085632 A1), Chase (US 20190041850 A1), and de Azevedo et al (US 20180053405 A1) (Hereinafter referred to as Cardote, Chase, and Azevedo respectively).

Regarding Claim 80, Tarkiainen discloses an RSU comprises a lane management component to facilitate automated driving (See at least Tarkiainen Paragraph 0049, RSUs can control traffic lights to prevent breaking up platoons which is interpreted as managing a lane; See at least Tarkiainen Paragraphs 0066-0068, platoons have automated vehicles) configured to:
a) control vehicle spacing and/or speed to maximize traffic capacity (See at least Tarkiainen Paragraph 0050, inter-vehicle distance and platoon speed are controlled; See at least Tarkiainen Paragraph 0045, the platoon length, which is dependent on vehicle spacing, is controlled to optimize routing) ;…
c) control lane separation and spacing and lane changing (See at least Tarkiainen Paragraph 0050, the inter-vehicle distance, which is lane separation and spacing, is controlled; See at least Tarkiainen Paragraph 0045, having the platoon go from one lane to two lanes is lane changing);…
Modified Tarkiainen fails to disclose …detect accidents and send warning messages and/or accident avoidance instructions to vehicles. 
However, Cardote teaches this limitation (See at least Cardote Paragraph 0175-0176, accidents can be detected and communicated via a network such as a fixed ap, which is interpreted as a RSU; See at least Cardote Paragraph 0050, the vehicles can receive notifications to avoid accidents).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Cardote to have the lane management component detect accidents and send warning messages to vehicles. Sending warning messages may help prevent accidents and detecting accidents allows vehicles to move cautiously around areas where there was an accident. The system would want to avoid accidents in order to increase efficiency, security, and safety (See at least Cardote Paragraph 0050). 
Modified Tarkiainen fails to disclose …check vehicle permissions of vehicles requesting entrance to a dedicated lane and/or give driving instructions to vehicle requesting exit from a dedicated lane. 
However, Chase teaches this limitation (See at least Chase Paragraph 0041, vehicles must have autonomous capabilities to drive in the dedicated lane which is interpreted as checking vehicle permissions, the driving infrastructure provides driving instructions such as disengage autonomous mode when vehicles exit the dedicated lane). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Chase to have the dedicated lane check vehicle permissions and/or give driving instructions to vehicles when exiting the dedicated lane. This would ensure vehicles without autonomous capabilities do not drive in the dedicated lane which is meant for autonomous driving and that autonomous mode is disengaged when merging into a lane with manually-driven vehicles (See at least Chase Paragraph 0041). Having vehicles that are autonomously driven and manually driven in the same lane is dangerous and the manually driven vehicles would not be able to coordinate with the autonomous vehicles which could result in human error (See at least Chase Paragraph 0010). 
Modified Tarkiainen fails to disclose predict accidents. 
However, Azevedo teaches this limitation (See at least Azevedo Paragraph 0174, the fixed APs are interpreted as the RSU, which can generate predictive information of accidents). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with Azevedo to predict accidents. Generating and sharing this information makes roads safer and drivers more aware of potential road hazards (See at least Azevedo Paragraph 0174). 

Claims 81-82 and 84-85 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Ricci, Kim, Tao, and Nishi, and in further view of Cardote.

Regarding Claim 81, Tarkiainen fails to disclose one or more interface components configured to interact and/or cooperate with a government connected and automated vehicle highway (CAVH) system and/or other shared mobility systems, wherein the SMSP system shares information, receives information, and cooperates with the government CAVH system and/or other shared mobility systems. 
However, Cardote teaches these limitations (See at least Cardote Paragraph 0033, an OBU, which is interpreted as an interface component, can be placed on waste management fleets which are interpreted as a government connected and automated vehicle; See at least Cardote Paragraph 0048, the waste management truck and the system share and receive information with each other and they can cooperate to improve scheduling and routing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Cardote to have the system interact and cooperate with a government connected and automated vehicle. This would improve the scheduling and routing of government vehicles such as waste management trucks (See at least Cardote Paragraph 0048). 

Regarding Claim 82, Tarkiainen fails to disclose wherein said interface components comprise an information sharing interface and a vehicle control interface. 
However, Ricci teaches this limitation (See at least Ricci Paragraph 0189, the user interface/input interface is interpreted as the information sharing interface; See at least Ricci Paragraph 0299, the vehicle control module interfaces with the vehicle control system to control critical functions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Ricci to have the interface component comprise an information sharing interface and a vehicle control interface. This would allow the interface to provide and receive information with a user (See at least Ricci Paragraph 0189), which would allow user to view important information, or share information with the vehicle to help it operate. Having a vehicle control interface allows the vehicle to be controlled based on a user’s input (See at least Ricci Paragraph 0299), which increases the operability and allows the user to operate the vehicle according to their preferences. 

Regarding Claim 84, Tarkiainen discloses the SMSP transportation management system of claim 71 comprising a user priority management component (See at least Tarkiainen Paragraph 0049, platoons can request a longer green light if they have priority)…
Modified Tarkiainen fails to disclose the priority management component… is used to control individual CAVs according to the priority.
However, Cardote teaches this limitation (See at least Cardote Paragraph 0154, individual vehicles are controlled in traffic based on priority). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Cardote to control individual CAVs according to the priority. This would allow vehicles with priority, such as emergency vehicles, to have priority over other vehicles in traffic (See at least Cardote Paragraph 0154), which increases the efficiency of vehicles with priority, such as emergency vehicles or transportation vehicles. 

Regarding Claim 85, Tarkiainen discloses wherein said FOMS center provides vehicle operations and control and information services for a SMSP to facilitate automated driving by:
…b) providing route guidance for SMSP vehicles (See at least Tarkiainen Paragraph 0057); and
c) providing traffic information to SMSP vehicles (See at least Tarkiainen Paragraphs 0059-0060, the RPPS sending routes and formation plans for the platoon leader to choose is interpreted as providing traffic information to vehicles).
Modified Tarkiainen fails to disclose providing scheduling and dispatching strategies for SMSP vehicles. However, Cardote teaches this limitation (See at least Cardote Paragraph 0157, the public transportation vehicles are operating on a schedule, the system can dispatch vehicles to alleviate obstructions to traffic flow). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Cardote to provide scheduling and dispatching strategies to vehicles. This would allow the system to keep track of the vehicles and see if they are operating according to the schedule. If the vehicles are falling behind schedule, more vehicles can be dispatched to alleviate obstructions to the traffic flow (See at least Cardote Paragraph 0157). This would help the system run more efficiently by reducing traffic flow obstructions. 

Claims 88 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Ricci, Kim, Tao, and Nishi, and in further view of Weslosky et al (US 20190227569 A1) (Hereinafter referred to as Weslosky).

Regarding Claim 88, modified Tarkiainen fails to disclose a vehicle maintenance component that manages a fleet management schedule to facilitate automated driving. 
However, Weslosky teaches this limitation (See at least Weslosky Paragraphs 0074 and 0078, the system can schedule maintenance for vehicles in a fleet which is interpreted as a fleet management schedule). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Weslosky to have a fleet management schedule. This would allow the system to schedule maintenance for vehicles when a check engine light has turned on or when a part that was needed has been received (See at least Weslosky Paragraph 0078). This would ensure that the vehicles in the fleet are properly maintained and do not have any malfunctioning parts. 

Regarding Claim 106, Tarkiainen discloses a method for managing connected automated vehicles with a shared mobility service provider (SMSP) transportation management system (See at least Tarkiainen Paragraphs 0018-0020), the method comprising: 
a) providing a system of traffic control centers (TCC) and traffic control units (TCU) (TCC/TCU) that process information and traffic operations instructions (See at least Tarkiainen Paragraphs 0063-0064, the traffic management system is interpreted as the TCC; See at least Tarkiainen Paragraph 0057, the traffic lights are interpreted as the TCUs);  a network of road side units (RSUs) that receive data from connected vehicles, detect traffic conditions, and send control instructions (See at least Tarkiainen Paragraph 0044, the RSUs can monitor traffic and conditions and communicate with platoons; See at least Tarkiainen Paragraph 0049, the RSUs can receive data from connected vehicles and send priority signal timing to traffic lights)…; and a SMSP fleet operations and management system (FOMS) that provides vehicle operations and control and information services for a SMSP (See at least Tarkiainen Paragraph 0057, the route and platoon planning service (RPPS) is interpreted as the FOMS);
b) providing vehicles with detailed customized information and time-sensitive control instructions for driving tasks (See at least Tarkiainen Paragraph 0057, sending a route to a platoon is interpreted as sending detailed customized information, routes for a route time window is interpreted as time-sensitive control instructions; See at least Tarkiainen Paragraphs 0039-0040, the system is used to maximize fully automated or autonomous driving; The automated vehicles using this system are interpreted as connected and automated vehicles); and 
…wherein said TCC and TCU are automatic or semi-automated computational modules (See at least Tarkiainen Paragraphs 0062-0063, the traffic management system forwarding messages and responding to queries is interpreted as being an automatic computational module; See at least Tarkiainen Paragraph 0051, traffic lights without RSUs are interpreted as automatic while traffic lights with RSUs are interpreted as semi-automatic because they can be delayed) that provide data gathering, information processing (See at least Tarkiainen Paragraph 0064, the traffic management system can report traffic conditions based on a request which is interpreted as the traffic management system is capable of gathering data on traffic conditions and processing information; See at least Tarkiainen Paragraph 0057, the traffic lights with RSUs can gather data and process a request to for a longer green light which is interpreted as processing information), network optimization, and/or traffic control (See at least Tarkiainen Paragraph 0063, the traffic management system responding with route restrictions is interpreted as traffic control and network optimization; See at least Tarkiainen Paragraph 0049, the traffic lights avoiding splitting platoons is interpreted as traffic control and network optimization)…; and 
wherein said RSUs comprise a communications module, a sensing module, and a data processing module (See at least Tarkiainen Paragraph 0044, the RSU can monitor traffic and conditions which is interpreted as sensing, the RSU can communicate; See at least Tarkiainen Paragraph 0049, the RSU can process priority requests).
Even though Tarkiainen discloses TCCs and TCUs, Tarkiainen fails to explicitly teach the TCC and TCU…generate and provide vehicle specific control instructions including vehicle lateral position, vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering;
	However, Ricci teaches this limitation (See at least Ricci Paragraph 0311, the traffic controller instructs the automobile controller to accelerate, change speeds, and change lanes or perform another driving maneuver which is interpreted as vehicle steering; the traffic controller instructing the automobile to change lanes is interpreted as instructions for lateral position). 
	It would have been obvious to one of ordinary skill to modify the teachings disclosed in Tarkiainen with Ricci to have the TCC/TCU provide vehicle specific control instructions including vehicle lateral position, vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering. This would allow the traffic controller to change the driving characteristics of the vehicle (See at least Ricci Paragraph 0311). By having the traffic controller provide instructions to vehicles, the traffic controller can manage traffic in a given area (See at least Ricci Paragraph 0308), which can help reduce traffic for that given area. 
Even though Tarkiainen discloses RSUs, modified Tarkiainen fails to explicitly teach the RSUs provide …control instructions to vehicles, and that RSUs…generate and provide vehicle specific control instructions including vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering.
However, Kim teaches this limitation (See at least Kim Paragraph 0136, the RSU transmits control messages instructing deceleration, stop of acceleration, decelerate speed, and enhances efficiency by transmitting a control signal informing the vehicle that it can make a turn, which is interpreted instructions for vehicle steering). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Tarkiainen with Kim to have the RSU provide vehicle specific control instructions including vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering. RSUs support self-driving and are installed in traffic lights or adjacent to the road (See at least Kim Paragraph 0133) and collect data from the vehicle (See at least Kim Paragraphs 0135-0136). By having the RSU provide control instructions, the system can help support autonomous vehicles by using the data collected from the vehicles and traffic lights, to help control the autonomous vehicles, which would make autonomous vehicles more efficient. 
Modified Tarkiainen fails to disclose …providing operations and maintenance services for vehicles owned and/or operated by an SMSP.  
However, Weslosky discloses this limitation (See at least Weslosky Paragraphs 0074 and 0078, maintenance is scheduled for a vehicle that is part of a fleet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Weslosky to provide operations and maintenance services for vehicles. Having the system perform maintenance services allows the system to determine that something may be wrong with a vehicle, such as the engine, and to schedule maintenance or order a required part (See at least Weslosky Paragraph 0078). This would ensure that the vehicles in the system are properly maintained and not damaged, thus increasing the safety of the system. 
Even though Tarkiainen discloses TCCs and TCUs, modified Tarkiainen fails to explicitly teach the TCC and TCU provide vehicle control instructions including…vehicle longitudinal positions. 
However, Tao teaches this limitation (See at least Tao Paragraph 0317, the traffic control unit provides instructions including the safe distance for the following vehicle, which is interpreted as a vehicle longitudinal position). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Tarkiainen with Tao to have the TCC and TCU provide vehicle longitudinal positions. This would allow the following vehicle to be instructed to follow a leading vehicle at a safe distance (See at least Tao Paragraph 0317), which would increase the safety of the system. 
Even though Tarkiainen discloses RSUs, modified Tarkiainen fails to explicitly teach the RSUs provide instructions including…vehicle longitudinal and lateral positions. 
However, Nishi teaches this limitation (See at least Nishi Paragraphs 0040-0041, the RSU provides instructions including the inter-vehicle distance, which is interpreted as the longitudinal position, and changing the position of the vehicle within the lane, which is interpreted as the lateral position). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Tarkiainen with Nishi to have the RSUs provide vehicle longitudinal and lateral position instructions. This would allow the vehicle to adjust its position relative to other vehicles, move within the lane to increase traction, and drive to avoid uneven surfaces on the road (See at least Nishi Paragraphs 0040-0041), which would increase the overall safety of the system. 

Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Ricci, Kim, Tao, and Nishi, and in further view of Kovacek et al (US 20200317223 A1) (Hereinafter referred to as Kovacek).

Regarding Claim 89, modified Tarkiainen fails to disclose an intelligent fuel-saving driving component that optimizes fuel-consumption and chooses an economic and/or time-saving route for the vehicle to support automated driving. 
However, Kovacek teaches this limitation (See at least Kovacek Paragraph 0037, the system selects a route based on fuel consumption to ensure the most efficient use of fuel, which is interpreted as an economic-saving route for the vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Kovacek to have a fuel-saving component that optimizes fuel-consumption by choosing economic-saving routes. Selecting a route that optimizes fuel-consumption would allow the system to save money by operating the vehicle in the most fuel-efficient manner (See at least Kovacek Paragraph 0037), which minimizes cost (See at least Kovacek Paragraph 0007). 

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Ricci, Kim, Tao, and Nishi, and in further view of Cardote and Kalyanaraman et al (US 20160272078 A1) (Hereinafter referred to as Kalyanaraman).

Regarding Claim 90, Tarkiainen discloses an intelligent charge/refuel component that collect trajectory…information from…RSU (See at least Tarkiainen Paragraphs 0043-0044, the RSU provides traffic and condition information for a route, which is interpreted as trajectory information from an RSU)… 
Modified Tarkiainen fails to disclose collect trajectory and fuel consumption information from an OBU, and collect fuel consumption information from an RSU. 
However, Cardote teaches collect trajectory and fuel consumption information from an OBU (See at least Cardote Paragraphs 0044-0046, the OBU collects trajectory information using the sensors and can communicate the data to the cloud, which is interpreted as trajectory information from an OBU; See at least Cardote Paragraph 0184, data from fuel gauge sensors is collected by the vehicle with the mobile AP, which is interpreted as collecting fuel consumption from an OBU), and collect fuel consumption information from an RSU (See at least Cardote Paragraph 0184, The collected data can also be received by a fixed AP, which is interpreted as collecting fuel consumption from an RSU). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Tarkiainen with Cardote to collect trajectory and fuel consumption information from an OBU, and to collect fuel consumption information from an RSU. Collecting trajectory information from an OBU allows the system to improve the efficiency, environmental impact, and social value of city operations and transportation services (See at least Cardote Paragraph 0044), support efficient remote monitoring and scheduling of buses and taxis (See at least Cardote Paragraph 0045), decrease fuel costs and detect systematic transportation problems (See at least Cardote Paragraph 0046). Collecting fuel consumption information, from an RSU or OBU, allows the system to make traffic control or management decisions (See at least Cardote Paragraph 0184), which would increase the efficiency of the system. 
Modified Tarkiainen fails to disclose predicts future consumption, trajectory, and energy price and manages the charging and refueling schedule of SMSP fleet vehicles.
However, Kalyanaraman teaches predicts future consumption (See at least Kalyanaraman Paragraph 0025, the program predicts the future consumption), trajectory (See at least Kalyanaraman Paragraphs 0018-0020, the program uses the driving schedule and the corresponding trip data to predict the trajectory), and energy price (See at least Kalyanaraman Paragraph 0029, the program predicts the energy price to charge the batteries at the most cost effective time available) and manages the charging and refueling schedule of SMSP fleet vehicles (See at least Kalyanaraman Paragraph 0029, the program schedules charging/refueling at the most cost effective times).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Kalyanaraman to include an intelligent charge/refuel component that predicts future consumption, trajectory, and energy price and manages the charging and refueling schedule. Predicting the future consumption and trajectory allows the system to predict the amount of fuel/charge the vehicle needs for a trip (See at least Kalyanaraman Paragraph 0025). This would allow the vehicle to plan and select the most cost-effective time to recharge/refuel their vehicle before the trip thus, saving the user money (See at least Kalyanaraman Paragraph 0029). 

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Ricci, Kim, Tao, Nishi, and Milstein, and in further view of Lathrop et al (US 9688288 B1) (Hereinafter referred to as Lathrop).

Regarding Claim 92, modified Tarkiainen fails to disclose a geo-fencing technology that separates a first road type and a second road type of the plurality of road types to facilitate automated driving. 
However, Lathrop teaches this limitation (See at least Lathrop Column 5 lines 38-55, geo-fencing is used to determine where vehicles can or cannot operate autonomously). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Lathrop to have geo-fencing technology separate the first road type from the second road type. Geo-fencing can be used to discourage or prohibit autonomous driving due to the chaotic nature of the area (See at least Lathrop Column 5 lines 16-37). Preventing autonomous driving in certain geographic zones can help increase safety (See at least Lathrop Column 5 lines 39-42). 

Claim 93, and 99-105 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Ricci, Kim, Tao, Nishi, and Milstein, and in further view of Chase. 

Regarding Claim 93, Tarkiainen discloses …wherein the communication is bi-directional between the vehicles and the RSUs and TCCs/TCUs (See at least Tarkiainen Paragraph 0044 and Fig. 1, the RSUs and vehicles can communicate bi-directionally; See at least Tarkiainen Paragraph 0057, when a platoon of vehicles requests a route and driving instructions, the traffic management system can respond with route restrictions or limitations based on traffic, events, roadwork, and weather data which is interpreted as bi-directional communication).
Modified Tarkiainen fails to disclose wherein said plurality of road types comprises dedicated lanes for use by vehicles based on vehicle automation and communication capabilities, non-dedicated lanes, and combinations of dedicated and non-dedicated lanes. 
However, Chase teaches this limitation (See at least Chase Paragraph 0009, dedicated lanes being exclusively for fully autonomous vehicles, non-dedicated lanes are for vehicles without full autonomous capabilities, and the combination of dedicated and non-dedicated lanes being the shared driven/autonomous lane; See at least Chase Paragraph 0012-0017, vehicles that use the dedicated lanes must be able operate in autonomous mode and autonomous vehicles have vehicle-to-infrastructure communication capabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Chase to have dedicated lanes based on automation and communication capabilities, non-dedicated lanes, and a combination of the two. Having vehicles that are autonomously driven and manually driven in the same lane is dangerous and the manually driven vehicles would not be able to coordinate with the autonomous vehicles which could result in human error (See at least Chase Paragraph 0010). Thus, having different lanes for vehicles with different capabilities will improve safety and efficiency. 

Regarding Claim 99, modified Tarkiainen fails to disclose wherein a dedicated lane comprises RSU that collect traffic information and communicates traffic information and control instructions to vehicles. 
However, Chase teaches this limitation (See at least Chase Paragraphs 0040-0041, the infrastructure proximate to a roadway, which is interpreted as the RSU, can provide instructions to vehicles based on the information it has collected). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Chase to have the dedicated lane collect traffic information and communicate traffic information and control instructions to vehicles. This would allow the dedicated lane and the vehicles on the road to exchange pertinent travel and safety information (See at least Chase Paragraph 0040), thus increasing the efficiency and safety of the system 

Regarding Claim 100, modified Tarkiainen fails to disclose wherein a dedicated lane is either physical or logical. 
However, Chase teaches this limitation (See at least Chase Paragraph 0009, a roadway for autonomous driving is a physical dedicated lane; See at least Chase Paragraph 0041, specific lane for autonomous driving is a logical dedicated lane). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Chase to include dedicated lanes that are either physical or logical. Having the dedicated lanes be physical will allow only vehicles with autonomous capabilities to drive on certain roadways thus, ensuring safety and efficient operation of the autonomous vehicles (See at least Chase Paragraphs 0009 and 0017). Having a dedicated lane be logical will allow for the controlling of autonomous vehicles in a specific lane on a roadway (See at least Chase Paragraph 0041) without restricting non-autonomous vehicles from driving on that same roadway. 

Regarding Claim 101, modified Tarkiainen fails to disclose wherein a physical dedicated lane is physically separated from non-dedicated lanes and has a fixed entrance and exit. 
However, Chase teaches this limitation (See at least Chase Paragraph 0009, roadways for autonomous driving are like highways for vehicles that can reach certain speeds, highways are physically separated from other lanes, roadways have entrances and exits). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Chase to include a physical dedicated lane that is physically separate from the non-dedicated lanes and has a fixed entrance and exit. Having autonomous vehicles and non-autonomous vehicles on the same roadway is dangerous and the non-autonomous vehicles would not be able to coordinate with the autonomous vehicles which could result in human error. (See at least Chase Paragraphs 0010). Allowing autonomous vehicles to operate separately will assist in the safe and efficient operation of autonomous vehicles (See at least Chase Paragraph 0017). 

Regarding Claim 102, modified Tarkiainen fails to disclose wherein logical dedicated lanes are not physically separated from non-dedicated lanes and vehicles require permissions from corridor TCCs/ TCUs or SMSP TCCs to enter and/or leave the dedicated lanes. 
However, Chase teaches this limitation (See at least Chase Paragraphs 0040-0041, the infrastructure can be a traffic signal which is interpreted as a TCU, the lane for autonomous driving is not physically separate, the lane will only permit vehicles with autonomous capabilities to drive in the autonomous part and alert the vehicles to disengage autonomous operation when the dedicated lane ends). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Chase to have logical dedicated lanes that are not physically separated from the non-dedicated lanes and vehicles must require permission to enter or leave the dedicated lane. Having a dedicated lane be logical will allow for the controlling of autonomous vehicles in a specific lane on a roadway (See at least Chase Paragraph 0041) without restricting non-autonomous vehicles from driving on that same roadway. By having the vehicles request permission to enter, the system will ensure that only autonomous vehicles can drive in that lane making the operation of autonomous vehicles safe and efficient (See Chase Paragraphs 0010 and 0017). By having vehicles request permission to leave a dedicated lane, the system will ensure that the autonomous mode is disengaged when merging back with manually-driven vehicles or when there are not preferable conditions for autonomous driving (See at least Chase Paragraph 0041).

Regarding Claim 103, modified Tarkiainen fails to disclose wherein a non-dedicated lane is defined as a lane use for use by vehicles based on vehicle communication capabilities. 
However, Chase teaches this limitation (See at least Chase Paragraph 0010, autonomous vehicles have vehicle-to-vehicle (V2V) communication capabilities which allows them to coordinate with one another and manual driven vehicles do not have that communication capability; See at least Chase Paragraph 0014, autonomous vehicles have vehicle-to-infrastructure (V2I) communication capabilities;  See at least Chase Paragraph 0041, dedicated lanes are for autonomous vehicles which mean they have communication capabilities like V2V and V2I while vehicles without those capabilities cannot drive in the dedicated lane so they must drive in the non-dedicated lanes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Chase to define a non-dedicated lane as a lane for use by vehicles based on communication capabilities. Vehicles that do not have vehicle-to-vehicle communication capabilities are still susceptible to human error (See at least Chase Paragraph 0010) and thus, cannot be driven in the same lane as autonomous vehicles to ensure the safety and efficiency of autonomous vehicle operations (See at least Chase Paragraph 0017).

Regarding Claim 104, modified Tarkiainen fails to disclose wherein RSUs installed near a non-dedicated lane collect lane traffic information through sensing systems and communicate lane traffic information to vehicles using the lane. 
However, Chase teaches this limitation (See at least Chase Paragraph 0041, the infrastructure proximate to the roadway at the end of the dedicated lane is interpreted as the RSU which collects lane traffic information such as where the dedicated lane ends and when a vehicle is exiting the dedicated lane and can communicate information to the vehicle such as disengage autonomous mode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Chase to have a RSU near a non-dedicated lane that can collect lane traffic information through sensing systems and communicate lane traffic information to vehicles using the lane. This would allow the system to restrict autonomous operation on certain travel lanes (See at least Chase Paragraph 0023). Restricting autonomous operation can prevent autonomous operations in the same lane with manually-driven vehicles, which is dangerous (See at least Chase Paragraph 0010). 

Regarding Claim 105, modified Tarkiainen fails to disclose wherein RSUs installed near a non-dedicated lane request control of a vehicle using the non-dedicated lane. 
However, Chase teaches this limitation (See at least Chase Paragraph 0037, infrastructure positioned near a roadway or lane is interpreted as a RSU; See at least Chase Paragraph 0019, the infrastructure provides vehicles with the autonomous driving signals; See at least Chase Paragraph 0012-0017, disabling quasi-autonomous mode means the vehicle was being controlled by the infrastructure since the infrastructure is the component that provides vehicles with control instructions, quasi-autonomous vehicles cannot drive in the dedicated lanes because those lanes are for fully autonomous vehicles so the vehicle had to be in a non-dedicated lane).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Tarkiainen with the teachings disclosed in Chase to allow an RSU near a non-dedicated lane to request control of a vehicle while using the lane. Allowing an RSU to control a vehicle in non-dedicated lane will allow vehicles that have some autonomous capabilities to drive in a quasi-autonomous mode (See at least Chase Paragraph 0037). This will allow users who do not have a fully autonomous vehicle to have the option to enjoy some autonomous features which will make the driving experience for the user more enjoyable. 

Response to Arguments
Applicant’s arguments with respect to claims 71 and 106 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges the prior art does not teach the TCC/TCU providing longitudinal position instructions, and the RSU providing longitudinal and lateral position instructions. However, Tao teaches the TCU instructing vehicles to follow a leading vehicle at a safe distance, which is interpreted as a longitudinal position instruction. Nishi teaches an RSU providing inter-vehicle distance instructions, which is interpreted as longitudinal position instructions. The RSU also provides lateral position instructions by instructing the vehicle where to move within a lane. 
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. Applicant argues that Ricci does not teach a lateral position instruction from the TCC/TCU. However, Ricci teaches the TCC/TCU instructing the vehicle to change lanes. An instruction to a vehicle to change lanes is a lateral position instruction because the vehicle is being instructed to change its lateral position from one lane to another. The lane it is being instructed to change into is the vehicle’s new lateral position. Applicant argues that Ricci only “instructs” the automobile controller and does not provide “the detailed control instructions”. However, instructing a vehicle to change lanes is providing “vehicle specific control instructions including vehicle…lateral positions”, which is what is written in the claim. If applicant intends for the “vehicle specific control instructions” to mean more than merely providing instructions to vehicles, than applicant needs to specifically state what they mean by “instructions” into the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664